                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. 18-cv-01130-JLS-GJS                                    Date: June 17, 2019
Title: Dana Weiss, et al. v. Trader Joe’s Company

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                       N/A
      Deputy Clerk                                    Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

             Not Present                                     Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE:
             WITHDRAWAL OF SECOND AMENDED COMPLAINT;
             VACATING HEARING FOR DEFENDANT’S MOTION TO
             DISMISS (Doc. 38)

       Having reviewed Defendant’s Motion to Dismiss the Second Amended Complaint
(Doc. 38) and Plaintiff’s response thereto (Doc. 41), the Court ORDERS Plaintiff to show
cause, in writing, no later than five (5) days from the date of this Order, why the Court
should not deem the Second Amended Complaint withdrawn and enter judgment
pursuant to the Court’s Order Granting Defendant’s Motion to Dismiss (Doc. 23), from
which Plaintiff could appeal. The hearing set for June 21, 2019, at 10:30 a.m., is
VACATED.

                                                                  Initials of Preparer: tg




________________________________________________________________________
                   CIVIL MINUTES – GENERAL                           1
